DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed 06/21/2021 wherein claim 1 is pending and ready for examination.  
                                      Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites in part .... when multiple sources are identified as the origin of the first field value of matching record for a first given request, the one or more processors select the determined set of one or more usage rules as being a set of relevant usage rules of a first source of the multiple sources, to exclusion of a relevant set of usage rules.  
Here, the claim does not establish the ‘determining’ of the determined set of one or more usage rules.  For example, the claimed ‘a library of data usage rules, including a set of usage rules for each source of the plurality of sources’ may equate to the ‘relevant set of usage rules of a first source of multiple sources’ but there is not teaching of ‘select the determined set’ which renders how these rules are determined.  As such, the Examiner finds this portion of the claim  as indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11042662 and claim 1 of U.S. Patent 10339330.  Although the claim at issue is not identical, it is not patentably distinct from each other because:

Instant Application- 17/352699
US Patent No.11042662
US Patent No.10339330
Claim 1:
1. A computer system comprising:

a memory to store:

a set of run time instructions;

a collection of records, wherein each record in the collection being structured to include a set of multiple fields of which at least some fields are individually assigned a field value, and each field value including a source identifier of the field value, the source identifier corresponding to a source of a plurality of sources which collectively supply field values for the collection of records;

a library of data usage rules, including a set of usage rules for each source of the plurality of sources;

one or more processors that execute instructions from the set of instructions to:



process requests from multiple computing entities, each request being for one or more unknown field values that are associated with a known field value specified in that request;




for each request, (i) search the collection of records to determine a first matching record that includes the known field value of that request; (ii) determine, from the first matching record, a first field value that correlates to at least one of the unknown field values; (iii) identify, from the data associated with the first field value, at least one source from the plurality of sources which is the origin of the first field value; (iv) determine, based at least in part on the at least one determined source, one or more usage rules from the library of usage rules that pertain to the first field value; and (v) provide a response for the request that is in accordance with the determined one or more usage rules;

when multiple sources are identified as the origin of the first field value of matching record for a first given request, the one or more processors select the determined set of one or more usage rules as being a set of relevant usage rules of a first source of the multiple sources, to exclusion of a relevant set of usage rules of each of the other sources of the multiple sources, based on an objective of minimizing a number of unknown field values of the request that are provided no corresponding field values in the response from first matching record.



Claim 1:
11. (Currently Amended) A computer system comprising:
a memory to store:

a set of run time instructions;

a collection of records, each record in the collection being structured to include a set of multiple fields of which at least some fields are individually assigned a field value, and each field value including a source identifier of the field value, the source identifier corresponding to a source of a plurality of sources which collectively supply field values for the collection of records;



a library of data usage rules, including a set of usage rules for each source of the
plurality of sources;

one or more processors that execute instructions from the set of run time
instructions to:


process requests from multiple computing entities, each request being for one or
more unknown field values that are associated with a known field value specified in that
request;



for each request, (i) search the collection of records to determine a first
matching record that includes the known field value of that request; (ii) determine, from
the first matching record, a first field value that correlates to at least one of the unknown
field values; (iii) identify, from data associated with the first field value, at least one
source from the plurality of sources which is the origin of the first field value; (iv)
determine, based at least in part on a type of the request, one or more usage rules from the
library of data usage rules that pertain to the first field value; and (v) provide a response
for the request that is in accordance with the determined one or more usage rules; and 


when multiple sources are identified as the origin of the first field value of the first matching record for a first given request, the one or more processors select the
determined set of one or more usage rules as being a set of relevant usage rules of a first
source of the multiple sources, to exclusion of a relevant set of usage rules of each of the other sources of the multiple sources, based on an objective of minimizing a number of unknown field values of the request that are provided no corresponding field values in the response from the first matching record.

Claim 1:
1. (Currently Amended) A computer system comprising: 
a memory to store:

a set of run time instructions;

a collection of records, each record in the collection being structured to include a set of multiple fields of which at least some fields are individually assigned a field value, the record including a source identifier of the assigned field value, the source identifier corresponding to a source of a plurality of sources which collectively supply field values for the collection of records; and 
a library of data usage rules, including a set of usage rules mandated by each source of the plurality of sources; and one or more processors that execute instructions from the set of run time instructions to:

process requests from multiple computing entities, each request being for one or more unknown field values that are associated with a known field value specified in that request; and



for each request, (i) search the collection of records to determine a first matching record that includes the known field value of that request; (ii) determine, from the first matching record, a first field value that correlates to at least one of the one or more unknown field values; (iii) identify, from the source identifier included in the record at least one source of the plurality of sources from which originates the first field value; (iv) determine, based at least in part on the at least one identified source, one or more usage rules from the library of data usage rules that pertain to the first field value; and (v)  when multiple sources are identified as originating the first field value of a matching record for a request, the one or more processors provide a response to the request in accordance with the determined one or more usage rules as mandated by a first source of the multiple sources, based on an objective of minimizing a number of unknown field values included in the response.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249112/15/2022